Order entered April 25, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-01325-CR

                               SERGIO PAROMO, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-53228-M

                                         ORDER
         The Court REINSTATES the appeal.

         On March 26, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Jeff

Buchwald; (3) Mr. Buchwald’s explanation for the delay in filing appellant’s brief is his

workload; and (4) Mr. Buchwald requested thirty days from April 22, 2013 to file appellant’s

brief.

         We ORDER appellant to file his brief by MAY 24, 2013. Because appellant’s brief is

already more than two months overdue, no further extensions will be granted. If appellant’s
brief is not filed by the date specified, we will order Jeff Buchwald removed as appellant’s

attorney and order the trial court to appoint new counsel to represent appellant in this appeal.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court, and to counsel for all

parties.

                                                      /s/     DAVID EVANS
                                                              JUSTICE